Citation Nr: 1528118	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  11-27 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for headaches. 

4.  Entitlement to service connection for traumatic brain injury (TBI).

5.  Entitlement to service connection for a right rotator cuff tear, to include as secondary to the Veteran's service-connected low back disability.

6.  Entitlement to service connection for a left rotator cuff tear, to include as secondary to the Veteran's service-connected low back disability.

7.  Entitlement to service connection for a right knee disorder, to include as secondary to the Veteran's service-connected low back disability.

8.  Entitlement to service connection for a right knee disorder, to include as secondary to the Veteran's service-connected low back disability


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to October 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, dated in August 2010, June 2013, and July 2013.  

In October 2014, the Board reopened claims for service connection for bilateral hearing loss and tinnitus and granted service connection for a low back disorder.  At that time, the Board also found that the Veteran's right and left shoulder claims, as well as, his headaches claim were not new and material evidence claims, but rather had been continuing on appeal since the August 2010 rating decision, as new and material evidence had been received in conjunction with those claims within a year of the August 2010 rating decision.  The Board remanded all the claims for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his claimed disorders developed during service.  Specifically, he has claimed that he developed bilateral hearing loss and tinnitus from military duties as a radio teletype operator, the rifle range, and trucks (November 2014 audio VA examination); headaches and TBI from hitting his head on a truck door when getting out from under a truck he had been working on (June 2013 headaches VA examination); and right and left shoulder rotator cuff tears and right and left knee disorders from performing physical training in service (December 2012 VA shoulders and knees examinations).  He alternatively contends that the shoulder and knee disorders developed secondary to his service-connected low back disability.

Upon further review of the record, it appears that the Veteran has requested a BVA videoconference hearing.  (December 2014 letter, June 2015 Motion to Remand for Videoconference Hearing).  Since the failure to afford the Veteran a hearing would constitute a denial of due process that could result in any Board decision being vacated, this matter must be addressed prior to any appellate review.  See 38 C.F.R. § 20.904.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ/AMC should schedule the Veteran to appear at the requested BVA videoconference hearing at the RO, pursuant to the Veteran's request.  Notice should be sent to the appellant, with a copy of the notice associated with the claims file.  If, for whatever reason, the Veteran decides that he no longer wants this type of hearing (or any other type of hearing), then he should indicate this in writing, which should also be documented in his claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




